DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
 Allowable Subject Matter
Claims 1-6, 8-13, 15-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, allowabi the features of dependent claim 7 now incorporated into independent claim 1 and for the reasons set forth in the final rejection of December 7, 2021.
Regarding dependent claims 2-6 and 8-10, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 11, allowability is based in part with the prior art of record not teaching or showing the features of dependent claim 14 now incorporated into independent claim 11 and for the reasons set forth in the final rejection of December 7, 2021.
Regarding dependent claims 12-13 and 15, allowability is based on their dependencies from independent claim 11.
Regarding independent claim 16, allowability is based in part with the prior art of record not teaching or showing the features of dependent claim 18 now incorporated into independent claim 16 and for the reasons set forth in the final rejection of December 7, 2021.
Regarding dependent claims 17 and 19-20, allowability is based on their dependencies from independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858